Exhibit 10.13

BOTETOURT BANKSHARES, INC. AND BANK OF BOTETOURT

ANNUAL EXECUTIVE BONUS PLAN

As adopted by the Board of Directors on November 23, 2010

OBJECTIVES

On November 23, 2010, the Board of Directors established the Annual Executive
Bonus Plan (the “Plan”) to further the profitability of the Company and the Bank
by including performance-based compensation as a component of an executive’s
annual compensation. This Plan will replace the current bonus methodology used
by the Company and the Bank. The Plan is designed to reflect the current market
for community bank executive compensation and to promote high levels of
corporate performance that will enhance long-term shareholder value. Only
full-time employees may participate in the Plan. Participants in the Plan for
2011 include the President & CEO – Bank of Botetourt, Senior Vice President &
Chief Financial Officer, Senior Vice President – Branch Administration, Senior
Vice President – Financial Services, Senior Vice President & Chief Risk Officer,
Senior Vice President – Bank Operations, and Senior Vice President – Business
Banking & Commercial Lending (the “Senior Officers.”)

ADMINISTRATION & AWARDS

The Plan is administered by the Compensation Committee of the Company and the
Bank, which is composed solely of three “outside directors” as defined pursuant
to Section 162(m) of the Internal Revenue Code of 1986, as amended (the “Code”).
No member of the Compensation Committee, while serving in that capacity, is
eligible to be granted a bonus under the Plan. The Compensation Committee has
exclusive power to determine the conditions (including performance goals) to
which the payment of the bonuses may be subject and to certify that performance
goals are attained.

Performance goals may include specific operational objectives; performance
ratios such as growth in gross or net recoveries; earnings per share; book value
of the Company’s stock; loan loss reserves; net income (before or after taxes);
expense management; earnings before or after taxes, interest, cash flow; market
share (including market share within one or more specific branch markets); net
worth; appreciation in stock price; revenues; favorable comparison to
established budgets; customer satisfaction; attainment of strategic initiatives;
and personal performance measures, as determined by the Compensation Committee.

The Plan initially includes three components: a Short-Term Component –
Operational Objectives, a Short Term Component – Earnings Per Share or some
other financial metric, and a Long Term Component tied to stock performance. The
Compensation Committee will assign a weight to each component and establish a
threshold, target or superior level of performance with respect to each goal or
measure. For example, under the bonus plan that is in effect for 2011, an
officer can earn a cash bonus up to 7.0% of salary by meeting specific
operational objectives, and a payout of up to 8% of salary based upon the
Company’s earnings per share performance. The Long-Term Component for 2011 is
tied to three-year stock price performance.

As part of the establishment of performance goals, the Compensation Committee
sets a bonus target or targets for each category and each participant in the
Plan for the ensuing Plan year. If the performance goals established for a
participant are met for the Plan year, the participant’s award will depend upon
the level of achievement that the participant attained with respect to each
goal, utilizing the formula set out in the Plan. Awards may range from 0% to the
highest percentage set, applied to the participant’s salary. The maximum annual
bonus payable

 

1



--------------------------------------------------------------------------------

to any participant under the Plan is not expected to exceed 30% of his or her
salary. The only portion of the plan that is not capped automatically is the
long-term portion tied to the Company’s stock price performance. Since the
Compensation Committee believes that the practical cap on the stock price and
the limitation of the multiplier being based on a relatively small percentage of
base salary, the effect is that annual bonuses from that portion of the plan are
limited, as well.

Within 60 days after the end of a calendar year, the Compensation Committee will
consult with the President and Chief Executive Officer – Bank of Botetourt and
then certify whether or not the performance goals of the participants have been
attained. The Committee then will report to the Board the amount of the bonus,
if any, to be awarded to each participant. Once the bonus for a particular Plan
year is so determined, it shall be paid in cash. However, in its discretion, the
Compensation Committee may establish that the Plan provide for awards in any
combination of cash, restricted stock or other equity securities; provided,
however, that such equity securities are issued in accordance with the terms of
shareholder approved equity plans.

Each year going forward, within 60 days after the end of the previous year, the
Compensation Committee will determine if it will adopt a bonus plan for that
year and, if so, what new bonus targets and performance goals the Plan will
include.

TAX CONSEQUENCES

We do not intend to submit this Plan to our shareholders for approval pursuant
to the requirements of Code Section 162(m). Code Section 162(m) limits the
allowable deduction for federal income tax purposes for compensation paid to a
“covered employee” (as defined in that section) of a public company to $1
million per year (“Deduction Limit”) unless it meets certain criteria, including
that the Plan has been submitted to and approved by shareholders. None of our
employees are expected to earn close to $1 million per year.

Even so, the Compensation Committee does intend, to the extent practicable, to
structure incentive compensation programs to satisfy the requirements for the
“performance-based compensation” in most respects, including that: (a) the
compensation must be payable on account of the attainment of one or more
pre-established objective performance goals; (b) the performance goals must be
established by a compensation committee of the board of directors that is
comprised solely of two or more “outside directors”; and (c) the compensation
committee must certify in writing that the performance goals have been satisfied
prior to payment.

AMENDMENT & TERMINATION

The Compensation Committee may terminate the Plan at any time. The Compensation
Committee may at any time, or from time to time, amend or suspend and, if
suspended, reinstate the Plan in whole or in part. The Compensation Committee
may decide in any year not to offer bonuses under the Plan. Notwithstanding the
foregoing, the Plan shall continue in effect to the extent necessary to settle
all matters relating to the payment of bonuses awarded prior to any such
termination or suspension.

If a participant’s employment with the Bank is terminated due to the
participant’s death or disability, or a change in control of the Bank, he or she
may be entitled to such bonus, if any, as the Compensation Committee, in its
sole discretion, may determine. In the event of a participant’s discharge for
cause from the employ of the Bank, he or she shall not be entitled to any amount
of bonus. If an employee is terminated without cause, he or she shall be
entitled to

 

2



--------------------------------------------------------------------------------

whatever bonus that has vested as of the date of termination. Vesting is
determined by the Compensation Committee at its sole discretion.

THE SPECIFIC PLAN FOR 2011

We believe this Plan accomplishes several important goals. It is reasonable in
cost, with no combination of bonuses expected to exceed 30% of any Senior
Officer’s base salary on average. It contains both short-term and long-term
components, aligning these employees with both short- and long-term Company
objectives. It rewards Senior Officers for meeting very specific operational
goals, while also rewarding them when the Company does well financially or when
the stock price improves. We believe that this helps to align their interests
with the long-term interests of senior management and shareholders, improving
the long-term prospects of the Company.

In the initial year of the Plan, 2011, the Compensation Committee has decided,
subject to full Board approval, to offer the following bonus compensation to
Senior Officers. There will be three independent components to this Plan.

 

  (1) Short-Term Component – Operational Objectives: Within 90 days of approval
of this Plan by the Board, the CEO of the Bank or the Company will establish
specific operational objectives for each Senior Officer. In most cases, these
will not be driven by financial performance, but rather be discreet tasks whose
completion can be confirmed. This portion of the Plan will provide an additional
0% to 7% of the Senior Officer’s base salary, depending upon the determination
by of the President & CEO of the Bank, at his sole discretion, that the officer
accomplished the objectives set forth. This component of the Plan will not be
subject to a clawback by the Company.

 

Bonus

  

Determination

Percentage of Base Pay

      0.0%    Did not achieve objectives 3.5%    Met most of objectives 7.0%   
Significantly met all objectives       

 

  (2) Short Term Component – Earnings Per Share (EPS) will provide from 0% to 8%
of the Senior Officer’s base salary depending upon the determination by
Compensation Committee, on a sliding scale, of how well the Company performed in
terms of earnings per share, as disclosed in the Annual Report or SEC filing,
compared to budget. The table below describes the precise levels of earnings per
share and the levels of bonus that they justify for 2011. The financial
performance goals and the eligible bonus payouts may change substantially from
year to year or even be eliminated in any year.

 

3



--------------------------------------------------------------------------------

 

     

Maximum Payout = 8%

      Earnings per share    Target as Annually Determined
by the Compensation Committee    Payout                     TBD    85% of
budgeted EPS    1.0% TBD         2.0% TBD         3.0% TBD    100% of budgeted
EPS    4.0% TBD         5.0% TBD         6.0% TBD         7.0% TBD    115% of
budgeted EPS    8.0%

However, if EPS reported in the Company’s Annual Report or SEC filing is later
restated to a lower number, the Senior Officer, whether or not still employed by
the Bank or the Company at the time of the restatement, must return the amount
of bonus payout that was not earned, based on the overstatement of EPS. For
example, if EPS is originally reported to be the budgeted amount, (in this case
earning a 4.0% bonus), and it is later restated to the next lower category (in
this case earning a 3.0% bonus), the Senior Officer must return to the Bank the
bonus paid (in this case representing 1.0% of his or her salary) when asked by
the Bank or Company to do so. If the error ultimately resulting in the
restatement, wholly or partly, is due to intentional or negligent reporting by
that Senior Officer, he or she must return the entire bonus earned for that
year. The Bank or Company may withhold other payments due to the Senior Officer,
including salary, to ensure that the earnings per share bonus is paid back. The
chart is illustrative and may be revised in future years based on the
Committee’s recommendation.

 

  (3) Long Term Component will be based on stock appreciation. This bonus will
vest over three years in quarterly portions, 1/12 each fiscal quarter. The
formula for 2011 will be as follows. Take 10% of the Senior Officer’s projected
base salary at the date of the grant, and determine how many shares of Company
stock that amount of cash would purchase, based on the most recent price
determined for the Company’s Dividend Reinvestment Plan. That provides the
number of shares-multiplier. The initial price of the shares also will be the
price determined most recently for the Dividend Reinvestment Plan. At the end of
three years, the difference in the price at that time and the initial price,
times the multiplier (based on the number of shares), if it is more than $0,
will be the bonus. An example of that calculation follows.

 

4



--------------------------------------------------------------------------------

 

Illustrative Calculation for Stock Appreciation Bonus

        Assumed base salary    $ 100,000.00    10% incentive to calculate shares
   $ 10,000.00    DRIP price per share on award date    $ 12.00    10% incentive
divided by DRIP price per share =      833.33   

Number of shares-multiplier ($10,000 / $14.50)

         Round up multiplier to next whole number      833.00           DRIP
price at November 10, 2010      $12.00    DRIP price in 2013 (merely an
assumption for discussion purposes only)      $22.00           Stock price
appreciation ($22.00 - $12.00)      $10.00           Shares-multiplier times
stock appreciation (833 X $10)      $8,330.00                   Cash bonus     
$8,330.00    Expected tax withholding (estimated today at 35%)      $2,916.00   
Estimated stock appreciation bonus paid after tax      $5,414.00   

Again, this is only an example to illustrate the calculation. Also, in the event
that the Senior Officer is found at fault in a later claim of securities fraud
relating to the Company’s stock price, any stock appreciation bonus previously
paid by the Bank or the Company to that officer within the prior three years
must be returned by that officer to the Bank or the Company. The Bank or Company
may withhold other payments due to the Senior Officer, including salary, to
ensure that the stock appreciation bonus is paid back. In addition, the Bank and
the Company reserve the right to take all other reasonable actions, including
but not limited to reasonable collections actions, to recover that stock
appreciation bonus.

 

5



--------------------------------------------------------------------------------

Memorandum

 

To: Senior Officers

From: G. Lyn Hayth, III

Subject: Botetourt Bankshares, Inc. and Bank of Botetourt 2011 Bonus Plan

Date: November 29, 2010

 

 

We are pleased to present you this year with an opportunity to participate in
our bonus plan. In addition to your salary and other benefits, you have an
opportunity to earn a bonus containing three separate elements. There will be a
Short-Term Component – Operational Objectives, a Short Term Component – Earnings
Per Share, and a Long Term Component tied to stock performance. In any event,
you will be eligible for each component of this bonus only if you are employed
by the Bank or the Company at the end of the year and have not been terminated
for cause after year end. Any terms used in this letter or the bonus plan will
have the same meaning those same terms have in any employment, noncompete or
change of control agreement you enter into with Bank.

The Short-Term Component – Operational Objectives is offered to reward you for
completing tasks that may be outside your normal responsibilities or are
special, one-time or infrequently recurring projects. In most cases, these
objectives will not be directly related to financial performance. This component
will be based on discreet operational tasks that the President & CEO assigns to
you. Depending on your ability to complete those objectives, as determined by
the President & CEO at his sole discretion, you will be eligible for a bonus up
to 7% of your base salary. If you complete most of those objectives, you will
receive a 3.5% bonus, and if you complete significantly all the objectives, you
will receive up to a 7% bonus. Of course, if you complete less than most
objectives, you may not receive any bonus at all for this portion. Again, the
final determination of your satisfaction of these objectives will be made by the
President & CEO.

The Short Term Component – Earnings Per Share is offered to align your interests
further with the financial performance of the Company and the Bank overall this
year. We chose earnings per share (EPS), as stated in the Annual Report or SEC
filing, as the benchmark, because we believe it best captures in most years the
overall performance of the Company and the Bank. Depending upon the “Earnings
Per Share” table attached to this letter, you may receive from 0% to 8% of your
base salary as a bonus. Of course, if our EPS does not reach the levels provide
in the attached table, no bonus will be paid to you for this component. If
reported EPS is later restated to a lower number, you must return to the Bank
the amount of bonus payout that was not earned due to the overstatement of EPS,
whether or not you are still employed by the Bank or the Company at the time of
the restatement. This is typically referred to as a “clawback” provision. For
example, referring to the attached table, if EPS is originally reported to be
the budgeted amount (in this case earning you a 4% bonus), and it is restated
later to the next lower category (in this case earning a 3% bonus), you must
return to the Bank that portion of your bonus (in this case 1% of your base pay)
when asked by the Bank or Company to do so. Of course, if the error ultimately
resulting in the restatement is due to intentional or negligent reporting by
you, you must return the entire bonus earned for that year for this component.

 

6



--------------------------------------------------------------------------------

The Long Term Component – Stock Appreciation, is offered to align your interests
further with long term performance of the Company (and Bank). As you know, our
shareholders only succeed when our stock price trades at higher levels and we
can pay a dividend. Of course, our price and dividends tend to do better over
time when we perform better financially, although there is not a direct
correlation. This component should align your interest with our stock
performance. We certainly hope that you will buy Company common stock. However,
this component of bonus compensation is designed to align your interests more
closely with our shareholders, in addition to whatever Company common stock you
might own.

This bonus will vest over three years in quarterly components, 1/12 each
quarter. However, even if you leave our employment in two years, the calculation
still is made in three years. Please look at the Stock Appreciation table on the
attached, and we will provide an example. Say you left our employment
voluntarily in two years. You would have earned 2/3’s (8 quarters/12 quarters)
of your “shares – multiplier.” However, you earn nothing until we calculate
stock price at the end of three years, which will be based on the valuation done
for our Dividend Reinvestment Plan. As an example, if your multiplier was 600,
at the end of two years you would have earned 400 (2/3 X 600). If the stock
price lost money after three years or was equal to the starting price, you earn
nothing, just like other officers participating in this Plan who worked all
three years. However, if the stock price after three years earned $10 per share,
you would earn $4,000 (400 X $10), even though you left early. This is the only
component of this plan that will pay you even if you leave before the end of the
period. As stated above, no bonus will be paid if you are not employed at the
end of this year or are terminated with cause at any time. Also, in the event
that you are found at fault in a later claim of securities fraud relating to the
Company’s stock price that year, any stock appreciation bonus previously paid to
you for the period of that fraud to present must be returned to us. We may
withhold other payments due to you, including salary, to ensure that the stock
appreciation bonus is recovered. In addition, in that event, we reserve the
right to take all other reasonable actions, including but not limited to
reasonable collections actions, to recover that stock appreciation bonus.

All of these potential bonuses are offered in an attempt to align your pay even
more closely with your individual performance and the Bank’s performance. Also,
our hope is that at least a portion of the bonus you receive will be reinvested
into Company common stock, which will align your interests with the Company’s
(and Bank’s) interest going forward. Your are free to do with your bonus as you
wish, but we hope that you will use some of it to reinvest in the Company. If
you wish to do this, you can buy shares on the market, or, if you participate in
our Dividend Reinvestment Plan, you may make optional quarterly purchases under
that plan. If you have any questions regarding this, please call G. Lyn Hayth,
III, at 540-591-5008.

Thank you for your service to our Company and our Bank.

Sincerely,

G. Lyn Hayth, III

President & CEO

 

7



--------------------------------------------------------------------------------

Bonus Tables

Short-Term Component – Operational Objectives

 

Bonus

 

Percentage of Base Pay    

   Determination

0.0%

   Did not achieve objectives

3.5%

   Met most of objectives

7.0%

   Significantly met all objectives       

Short-Term Component – Earnings Per Share

 

      Maximum Payout = 8%      

Earnings per share    

        Payout        

TBD

   85% of budgeted EPS    1.0%

TBD

        2.0%

TBD

        3.0%

TBD

   100% of budgeted EPS    4.0%

TBD

        5.0%

TBD

        6.0%

TBD

        7.0%

TBD

   115% of budgeted EPS    8.0%

 

8



--------------------------------------------------------------------------------

Long Term Component – Stock Appreciation

 

Illustrative Calculation for Stock Appreciation Bonus        

Assumed base salary

   $ 100,000.00   

10% incentive to calculate shares

   $ 10,000.00   

DRIP price per share on award date

   $ 12.00   

10% incentive divided by DRIP price per share =

     833.33   

    Number of shares-multiplier ($10,000 / $14.50)

        

Round up multiplier to next whole number

     833.00                  

DRIP price at November 10, 2010

     $12.00   

DRIP price in 2013 (merely an assumption for discussion purposes only)

     $22.00                  

Stock price appreciation ($22.00 - $12.00)

     $10.00                  

Shares-multiplier times stock appreciation (833 X $10)

     $8,330.00                  

Cash bonus

     $8,330.00   

Expected tax withholding (estimated today at 35%)

     $2,916.00   

Estimated stock appreciation bonus paid after tax

     $5,414.00   

 

9